Citation Nr: 0212361	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by hand tremors.  

3.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 20 
percent disabling.  


(The issues of service connection for a claimed psychiatric 
disorder, coronary artery disease, chronic laryngitis, a 
disability manifested by multiple chemical sensivity and 
headaches and an increased rating higher than 10 percent for 
the service-connected bronchial asthma were the subjects of a 
separate decision promulgated on June 24, 2002.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971 and from January 1991 to May 1991, to include 
service in Southwest Asia during the Persian Gulf War.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
RO that denied service connection for a left ankle disability 
and an increased rating for the service-connected right knee 
disability.  The case also is on appeal from a February 1995 
rating decision by the RO that denied service connection for 
hand tremors.  

These issues were before the Board in October 1997 and were 
remanded for further development.  

Likewise, this case was also before the Board in July 1997 
and was remanded to schedule the veteran for a video 
conference hearing.

In October 2001, a video conference hearing was conducted by 
the undersigned, Member of the Board who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board initially determined that further development would 
be undertaken as to these issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3, 104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  The veteran was informed 
that once this development was completed, the Board would 
prepare a separate decision regarding these issues.

Following the June 2002 decision by the Board , however, it 
has been requested that these issues be returned directly to 
the RO so that appropriate development could be undertaken 
there.  Accordingly, these issues are now being remanded to 
the RO, per their request, for appropriate development 
action.  



REMAND

The veteran contends that he is entitled to service 
connection for a left ankle disability and tremors of the 
hand, as well as an increased rating of the service-connected 
right knee disability.  After carefully reviewing the claims 
file, the Board has determined that in order to fairly 
adjudicate these issues, further development is needed.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Therefore, in order to have a complete record to properly 
adjudicate the veteran's claims, pursuant to the VCAA, all 
up-to-date treatment records, VA and non-VA should be 
associated with the claims file.  

Furthermore, once all outstanding treatment records are 
associated with the claims file, the veteran should be 
scheduled for an orthopedic examination to ascertain the 
nature and etiology of the claimed left ankle disorder and to 
determine the current severity of the service-connected right 
knee disability, as the current medical evidence is not 
adequate to properly adjudicate the case.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  The 
veteran and his representative should be 
appropriately advised of the above 
revised statute and regulations.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide information about any sources of 
medical care or evaluation, VA or 
private, for his left ankle disability, 
tremors of the hand, and the service-
connected right knee disability, since 
May 1999.  After obtaining any necessary 
authorizations, those records should be 
secured and incorporated into the claims 
file, to specifically include records 
from the Butler and University Drive VA 
Medical Centers.  

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
in order to determine the nature and 
etiology any currently diagnosed left 
ankle disability, and to determine the 
current severity of the service-connected 
right knee disability.  The claims file 
should be reviewed by the examiner in 
conjunction with this examination.  As to 
the left ankle disorder, the examiner 
should provide an opinion as to whether 
the veteran's preexisting left ankle 
disability increased in severity beyond 
the natural progression of the disease 
during the veteran's Persian Gulf War 
period of service.  If the examiner does 
not believe that the left ankle 
disability increased in severity during 
the Persian Gulf War, such supporting 
rationale should be included.  As to the 
service-connected right knee disability, 
the examiner should provide an opinion as 
to whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Furthermore, the 
examiner should express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or on 
repeated use over a period of time.  This 
determination, if feasible, should be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In the 
event that any opinion requested is not 
medically feasible, the examiner should 
so state and explain the basis for such a 
determination.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determination.  If either benefit 
sought on appeal continues to be denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



